Citation Nr: 1228754	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-43 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right lower extremity radiculopathy, including as secondary to service-connected status post L4-5 discectomy with degenerative disc space narrowing and spondylosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971 and from December 1975 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of that hearing is of record.

In January 2012, the Veteran submitted additional relevant medical evidence in support of his claim, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2011).  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.


FINDINGS OF FACT

1.  Service connection is in effect for status post L4-5 discectomy with degenerative disc space narrowing and spondylosis.

2.  The Veteran's current right lower extremity radiculopathy is etiologically related to his service-connected status post discectomy with degenerative disc space narrowing and spondylosis.



CONCLUSION OF LAW

The criteria for entitlement to service connection for right lower extremity radiculopathy as secondary to service-connected status post discectomy with degenerative disc space narrowing and spondylosis have been met.  38 U.S.C.A. §§ 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for right lower extremity radiculopathy.  He primarily contends that such radiculopathy was incurred as secondary to his service-connected status post discectomy with degenerative disc space narrowing and spondylosis.  He additionally has contended that symptoms of radiculopathy were present during service.  

I.  Relevant Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




II.  Analysis

At the outset, the Board notes that service connection has been in effect for post L4-5 discectomy with degenerative disc space narrowing and spondylosis since October 2005.  See Wallin, supra.

Turning then to the current disability requirement, the Board notes that the evidence with respect to the Veteran's current diagnosis of right lower extremity radiculopathy is somewhat in disagreement.  In considering this evidence, the Board believes that a brief review of the Veteran's in-service history of right lower extremity radiculopathy is in order.  In this regard, the Veteran's service treatment records (STRs) reveals that he underwent surgery in September 1998 for right L5-S1 herniated nucleus pulposus.  The operation report indicated that he had a three week history of right leg pain that significantly limited his active duty performance and activities of daily living.  He was noted to have right S1 dermatomal paresthesias and decreased sensation.  He had additionally lost his right ankle reflex.  

Following his in-service back surgery, the Veteran was noted to have symptoms of back pain again in November 2001.  In March 2002 he sought treatment for cramping in his right calf.  He reported that he had experienced similar symptoms prior to his back surgery.  He additionally reported experiencing a tingling or falling asleep sensation in his toes.  The assessment was a possible S1 disc pathology.  He subsequently underwent an MRI in April 2002 as a result of experiencing recurrent right S1 symptoms.  The MRI revealed post surgical changes with only a small disc bulge at the L5-S1 level.  The impression was noted as "expected postoperative appearance with no evidence of epidural fibrosis or recurrent or residual disc."  

Considering more recent post-service evidence regarding the Veteran's diagnosis, the first post-service evidence regarding his claimed right lower extremity radiculopathy is found in a February 2006 VA QTC examination report where he reported to the examiner that in association with his back pain he felt a sharp, sticking type pain and stiffness that ran down his right leg to the calf.  He also reported that his toes would feel cold, numb, and tingly, and that he had frequent cramps in his right calf.  The examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays revealed minimal diffuse thoracic spondylosis and minimal diffuse lumbar spondylosis with mild degenerative disc space narrowing at L4-5.  

During a subsequent February 2008 VA examination, the Veteran reported subjective symptoms of nerve root irritation but the specific nerve root could not be identified.  The VA examiner determined that the Veteran's subjective history did not warrant a diagnosis of radiculopathy at that time.  The examiner did note, however, that a mechanical compression of nerve root and chemical irritation of the nerve root had been proposed to explain the connection between the disc herniation and the clinical findings of radiculopathy.  The examiner further concluded that the Veteran's subjective history warranted an electromyography (EMG)/nerve conduction study (NCS).  

During the March 2008 EMG/NCS, the Veteran reported having pain with sitting or standing for extended periods of time, and that the pain radiated from his low back into the right lower extremity along the posterior portion of the thigh to the distal portions of the leg posteriorly.  The EMG/NCS revealed normal results of the tested muscles.  The electrodiagnostic impression was no evidence of lumbar/sacral radiculopathy.  

In contrast to the foregoing evidence, private treatment records from the 12th Medical Group at Randolph Air Force Base (AFB) reveal that the Veteran reported for follow-up treatment for his low back pain in December 2008.  After reviewing an October 2008 MRI report, which revealed a new disc herniation at the L2-L3 level with right lateral recess and residual or recurrent disc herniation on the right with L5-S1 nonenhancing protrusion seen in the right lateral recess, the physician assessed the Veteran with having lumbosacral intervertebral disc degeneration with resultant off and on paresthesia to the right lower extremity and spondylosis.  

The Veteran was later afforded a new VA examination in March 2009.  During the examination, the Veteran again reported experiencing radiating pain travelling down to his right hip and right lower leg.  Following examination of the Veteran, the examiner concluded that there was no change in the VA established diagnosis of status post L4-5 discectomy with degenerative disc space narrowing and spondylosis.  The examiner noted that the Veteran's condition was active and noted that objective factors supporting this conclusion included positive straight leg raise.  

Based on the foregoing, and most especially the diagnosis provided through the Veteran's treatment at the 12th Medical Group at Randolph AFB, the Board finds that the current disability element, as required to establish service connection on a secondary basis, has been met.  See Wallin, supra.

The Board is now left to consider the final required element to establish service connection for right lower extremity radiculopathy on a secondary basis; a nexus between the Veteran's current right lower extremity radiculopathy and his service-connected post L4-5 discectomy with degenerative disc space narrowing and spondylosis.  

Initially, the Board notes that as none of the VA examination reports of record have fully diagnosed the Veteran's right lower extremity radiculopathy, not surprisingly, they have not provided an etiological opinion with respect to the claimed disability.  Notably, however, the Veteran submitted a statement dated in January 2012 from Tiffany Lunt, M.D., a treating physician at the Randolph Air Force Base Family Care Clinic.  Dr. Lunt indicated that the Veteran had been treated at the clinic since 2005 and that she was familiar with his medical history and had personally reviewed his medical chart, including radiology reports of MRIs of his lumbar spine.  She additionally indicated that she had reviewed his medical records pertaining to his service-connected back injury.  Dr. Lunt indicated that in her professional opinion the Veteran's right hip pain, pain radiating down his right leg, calf pain described as cramping, and paresthesias of the toes, described as numbness and tingling, were all related to sciatica resulting from his lumbar spine pathology.  She explained that the L5-S1 pathology showed a bulging disc with right lateral recess stenosis that was present on imaging in 1998 when he was on active duty, and that after spinal surgery to correct the disc bulge with mass effect, he subsequently experienced a return of his symptoms.  Specifically, reimaging done in 2008 showed a recurrence of the same bulging disc at L5-S1 as well as a new rupture of L2-3, both with right lateral recess stenosis.  Dr. Lunt further indicated that the Veteran had no known risk factors that would precipitate his current condition or cause the deterioration, progression of disease, or recurrence of pathology as currently seen.  Thus, she concluded that it was more likely than not that his current condition with chronic lumbar back pain with right leg radiculopathy manifested by hip pain, leg pain, calf pain, and numbness and tingling of the toes, was related to his initial lumbar pathology developed while on active duty in 1998.  

The Board observes that Dr. Lunt's opinion is based on a review of the Veteran's medical records as well as his reported history, and provides a clear opinion regarding the etiology of the Veteran's right lower extremity radiculopathy based on his medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that this well-informed, well-reasoned, and articulate opinion satisfies the final required element to establish service connection for right lower extremity radiculopathy as secondary to service-connected status post L5-S1 discectomy with degenerative disc space narrowing and spondylosis.  See Wallin, supra.  

In sum, the Board finds that all required elements to establish service connection for right lower extremity radiculopathy on a secondary basis have been met.  The Veteran has a current diagnosis of a right lower extremity radiculopathy, and an adequate medical opinion has linked this disability to his service-connected lumbar spine disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for right lower extremity radiculopathy as secondary to service-connected status post discectomy with degenerative disc space narrowing and spondylosis is granted.  

As a result of its decision to grant the Veteran's claims of entitlement to service connection for right lower extremity radiculopathy as secondary to service-connected status post discectomy with degenerative disc space narrowing and spondylosis, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for right lower extremity radiculopathy as secondary to service-connected status post discectomy with degenerative disc space narrowing and spondylosis is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


